Name: Commission Implementing Regulation (EU) NoÃ 88/2013 of 31Ã January 2013 amending Decision 2007/777/EC and Regulation (EC) NoÃ 798/2008 as regards the entries for Ukraine in the lists of third countries from which certain meat, meat products, eggs and egg products may be introduced into the Union Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade;  health;  tariff policy;  agricultural activity;  Europe;  animal product
 Date Published: nan

 1.2.2013 EN Official Journal of the European Union L 32/8 COMMISSION IMPLEMENTING REGULATION (EU) No 88/2013 of 31 January 2013 amending Decision 2007/777/EC and Regulation (EC) No 798/2008 as regards the entries for Ukraine in the lists of third countries from which certain meat, meat products, eggs and egg products may be introduced into the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8 and point 4 of Article 8 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (3) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products and consignments of treated stomachs, bladders and intestines, as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4). (2) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised, provided that those commodities comply with the treatment referred to in that list. Where third countries are regionalised for the purposes of inclusion in that list, their regionalised territories are set out in Part 1 of that Annex. (3) Part 4 of Annex II to Decision 2007/777/EC sets out the treatments referred to in Part 2 of that Annex, assigning a code to each of those treatments. That Part sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity. (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (5) provides that certain commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. It also lays down the veterinary certification requirements for such commodities. (5) Ukraine is currently not listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the introduction into the Union of meat products and treated stomachs, bladders and intestines from poultry, farmed feathered game, farmed ratites and wild game birds. In addition, Ukraine is not listed in Part 1 of Annex I to Regulation (EC) No 798/2008. (6) Ukraine has asked the Commission to be authorised for imports into the Union of meat products and treated stomachs, bladders and intestines of poultry, farmed feathered game, farmed ratites and wild game birds which have been subjected to a non-specific treatment A, pursuant to Part 4 of Annex II to Decision 2007/777/EC. In addition, Ukraine has asked the Commission to be authorised for imports into the Union of meat of poultry, farmed ratites for human consumption and wild game-birds, eggs and egg products. (7) Commission experts have carried out several audits in Ukraine. Those audits demonstrated that the competent veterinary authority of that third country provides appropriate guarantees as regards compliance with Union rules for import into the Union of meat products and treated stomachs, bladders and intestines of poultry, farmed feathered game, farmed ratites and wild game birds, of meat of poultry, farmed ratites for human consumption and wild game-birds and of eggs and egg products. It is therefore appropriate to amend Part 2 of Annex II to Decision 2007/777/EC and Part 1 of Annex I to Regulation (EC) No 798/2008 in order to authorise imports into the Union of such products. (8) In addition, Ukraine provided appropriate animal health guarantees as regards compliance with Union import rules for eggs and submitted a national control programme for Salmonella as provided for in Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (6). However, the approval of that programme has not been finalised. Therefore, only imports of eggs of Gallus gallus from Ukraine are permitted as indicated under S4 in Part 2 of Annex I to Regulation (EC) No 798/2008. (9) Decision 2007/777/EC and Regulation (EC) No 798/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 798/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206. (3) OJ L 312, 30.11.2007, p. 49. (4) OJ L 139, 30.4.2004, p. 55. (5) OJ L 226, 23.8.2008, p. 1. (6) OJ L 325, 12.12.2003, p. 1. ANNEX I In Part 2 of Annex II to Decision 2007/777/EC, the entry for Ukraine is replaced by the following: UA Ukraine XXX XXX XXX XXX A A A XXX XXX XXX A A XXX ANNEX II In Part 1 of Annex I to Regulation (EC) No 798/2008, the following new entry for Ukraine is inserted between the entry for Turkey and the entry for the United States: UA  Ukraine UA-0 Whole country E, EP, POU, RAT, WGM S4